Title: Thomas Jefferson to Albert Gallatin, 11 April 1816
From: Jefferson, Thomas
To: Gallatin, Albert


          
            
              Dear Sir
              Monticello Apr. 11. 16.
            
            Your last favor is recieved just as I am setting out for a possession 90. miles Southwardly, from whence I shall not return until the first week of the ensuing month. I hasten therefore to drop you a line of Adieu. I sincerely rejoice that you are going to France. I do not think with you that nothing can be done there. Louis XVIII is a fool, & a bigot, but bating a little duplicity he is honest, and means well. he cannot but feel the heavy hand of his masters, and that it is England which presses it, and vaunts the having had the glory of effecting their humiliation. his ministers too, altho’ ultra-royalists must feel as Frenchmen. altho our government is an eyesore to them, the pride and pressure of England is more present to their feelings, and their they must be sensible that having a common enemy, an intimate connection with us must be of value to them. England hates us, dreads us, and yet is silly enough to keep us under constant irritation instead of making us her friends. she will use all her sway over the French government to obstruct our commerce with them, and it is exactly there you can act with effect by keeping that government informed of the truth, in opposition to the lies of England.I thank you for your attention to my request as to mr Terril. you judge rightly that I have no acquaintances left in France. some were guillotined, some fled, some died, some are exiled, and I know of nobody left but La Fayette. I correspond with his connection M. Destutt Tracy, the ablest writer in France in the moral line. your acquaintance with M. de la Fayette will of course bring you to that of M. Tracy. will you permit me to tell you a long story, and to vindicate me in conversation to both those friends, before whom it is impossible but that I must stand in need of it. M. Tracy has written the best work on Political economy which has ever appeared. he has established it’s principles more demonstratively than has been done before, & in the compass of one third of even M. Say’s work. he feared to print it in France, and sent it to me to have it pri translated & printed here. I immediately proposed it to Duane who engaged to have it done. after putting me off from 6. months to 6. months he at length  (after 2 or 3 years delay) wrote me that he had had it translated, but was not able to print it. I got from him the original and the translation, and proposed the publishing of it to Millegan of George town promising to revise the translation if he would undertake it. he agreed to it. when I came to look into the translation, it had been done by one who understood neither French nor Englishe English, and I then rejoiced that Duane had not published it. it would have been horrid. I worked on it 4. or 5 hours a day for 3. months, comparing word by word with the original, and altho’ I have made it a strictly faithful translation yet it is without style. le premier jet was such as to render that impossible. I sent the whole to Millegan about 10. days ago, & he had informed me his types & every thing was ready to begin it. I have not the courage to write to mr Tracy until I can send him a copy of the book; and were I to write to M. La Fayette & be silent on this subject, they would conclude I had abandoned it: but in truth I have never ceased to urge it. indeed I take great interest in it’s publication. it’s brevity will recommend it to our countrymen, & it’s logic set their minds to rights as to principle; & you know there is no science on which they are so little informed.—now can you remember all this? and will you be so good as to place me erect again before my friends, by a verbal explanation? God bless you and give you a safe & pleasant voyage, and a safe return to us in the fulness of time.
            Th: Jefferson
          
          
            I trouble you with 2. letters to mr Terril to be forwarded to Geneva
          
        